

108 S4403 ES: To amend the Nutria Eradication and Control Act of 2003 to include California in the program, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4403IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Nutria Eradication and Control Act of 2003 to include California in the program, and for other purposes.1.Nutria eradicationThe Nutria Eradication and Control Act of 2003 (Public Law 108–16) is amended—(1)in section 2—(A)in subsection (a)—(i)in paragraph (1), by striking Wetlands and tidal marshes of the Chesapeake Bay and in Louisiana and inserting Wetlands, tidal marshes, and agricultural lands;(ii)in paragraph (2), by striking in Maryland and Louisiana; and(iii)by amending paragraph (3) to read as follows:(3)Traditional harvest methods to control or eradicate nutria have failed. Consequently, marsh loss, loss of public and private wetlands, and loss of agricultural lands are accelerating.; and(B)in subsection (b), by striking the State of Maryland and the State of Louisiana and inserting any State that has demonstrated the need; and(2)in section 3—(A)by amending subsection (a) to read as follows:(a)Grant authorityThe Secretary of the Interior (referred to in this Act as the Secretary), may provide financial assistance to a State, in an amount that is in proportion to the total impacted area of such State affected by nutria, that has demonstrated to the Secretary sufficient need for a program to implement measures to eradicate or control nutria and restore marshland, public and private wetlands, and agricultural lands damaged by nutria.;(B)by striking subsection (b);(C)in subsection (d)—(i)in paragraph (1), by striking the program may and inserting a State program referred to in subsection (a) may; and (ii)in paragraph (2), by striking the program may and inserting a State program referred to in subsection (a) may; (D)in subsection (e), by inserting to a State after provided; (E)in subsection (f), by striking $4,000,000 and all that follows and inserting $12,000,000 for each of fiscal years 2021 through 2025.; and(F)by redesignating subsections (c) through (f) as subsections (b) through (e).Passed the Senate September 30 (legislative day, September 29), 2020.Secretary